189 S.E.2d 763 (1972)
STATE of North Carolina
v.
Dorothy Grier CROUCH.
No. 7219SC406.
Court of Appeals of North Carolina.
June 28, 1972.
Certiorari Denied August 31, 1972.
*764 Atty. Gen. Robert Morgan by Associate Atty. Gen., George W. Boylan, for the State.
Williams, Willeford & Boger by Thomas M. Grady, Concord, for defendant appellant.
Certiorari Denied by Supreme Court August 31, 1972.
GRAHAM, Judge.
Defendant assigns as error the failure of the court to allow her motion for nonsuit, contending that the State's evidence will not support a finding that she was in possession of any of the items referred to in the warrant or bills of indictment.
"An accused's possession of narcotics may be actual or constructive." State v. Harvey, 281 N.C. 1, 187 S.E.2d 706. Constructive possession of contraband material exists when there is no actual *765 personal dominion over the material, but when there is an intent and capability to maintain control and dominion over it. State v. Spencer, 281 N.C. 121, 187 S.E.2d 779.
We find the evidence sufficient to take the case to the jury on the question of possession.
The commode in the bathroom where the heroin and needles and syringes were found was flushed while the officers were outside the house. Defendant was the only person in the house and the inference is inescapable that while the officers were waiting outside the door, defendant was in the bathroom where the heroin residue and the needles and syringes were found. The State may overcome a motion for nonsuit by presenting evidence which places the accused "within such close juxtaposition to the narcotic drugs as to justify the jury in concluding that the same was in his possession." State v. Allen, 279 N.C. 406, 411, 183 S.E.2d 680, 684. Also see State v. Cook, 273 N.C. 377, 160 S.E.2d 49.
Furthermore, when narcotics are found on premises under the control of an accused, this fact alone gives rise to an inference of knowledge and possession which may be sufficient to carry the case to the jury on a charge of unlawful possession. State v. Harvey, supra. The fact defendant neither owned the house nor lived in it permanently is not controlling. She had a key to the house and was the only one there when the officers arrived. Medicine prescribed to her was in the house. This evidence is sufficient to support a finding that defendant was in control of the premises when the search was conducted. See State v. Blaylock, 13 N.C.App. 134, 184 S. E.2d 890.
Defendant also argues that the evidence is insufficient to show that the hypodermic needles and syringes were possessed for the purpose of administering habit-forming drugs. The fact they were found in the bathroom in close proximity to the heroin residue is sufficient to take the case to the jury on this question.
No error.
MORRIS and VAUGHN, JJ., concur.